Citation Nr: 0617808	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  98-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a thyroid 
condition.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for a bilateral eye 
condition.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied service connection for a thyroid condition, a 
skin condition, a bilateral eye condition, headaches, and 
allergic rhinitis.  In September 2001, the veteran relocated 
to Georgia, and later that month, her claims file was 
transferred to the Atlanta, Georgia RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran's service medical records reflect that she 
received treatment for thyroid dysfunction, various skin 
conditions, bilateral eye problems including conjunctivitis 
and dry eye, headaches, and allergic rhinitis.  Post-service 
medical records dated from October 1993 to August 1998 
similarly reflect that the veteran received treatment for 
these conditions.  Specifically, records dated from 1996 to 
1998 show that the veteran was treated for thyroid 
dysfunction, records dated from October 1993 to May 1995 show 
that she was treated for allergies, eye and skin conditions, 
and finally, records dated in July 1995 show that the veteran 
was treated for chronic headaches.  It remains unclear 
whether these post-service conditions are related to her in-
service complaints.  Because a VA examiner has not opined as 
to whether the veteran's thyroid dysfunction, skin 
conditions, bilateral eye conditions, headaches, and allergic 
rhinitis are related to her active service, the Board finds 
that examinations and opinions addressing the etiology of 
these disorders are necessary in order to fairly decide the 
merits of the veteran's claims.  38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination relating to her thyroid, 
skin, eyes, headaches, and allergic 
rhinitis to ascertain the nature and 
etiology of any disorders which may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed disorders 
are in any way causally or etiologically 
related to the symptomatology shown in 
the service medical records.  The 
examiner should also address whether the 
veteran's eye (conjunctivitis and dry 
eye) and headache complaints are 
etiologically related to her allergic 
rhinitis.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]"the veteran's claims file must 
be made available to the examiner for 
review.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for a thyroid 
condition, a skin condition, a 
bilateral eye condition, headaches, and 
allergic rhinitis.  If the decision 
remains adverse to the veteran, issue 
the veteran and her representative a 
supplemental statement of the case and 
allow her the appropriate opportunity 
for response.  Thereafter, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



